Citation Nr: 1124606	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-10 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to November 16, 2009, and in excess of 50 percent from November 16, 2009, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:   National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from February 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating effective August 3, 2007.  

In an April 2010 rating decision, the RO increased the rating for PTSD to 50 percent effective November 16, 2009.  As this increase does not represent the maximum rating available, the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993), and, the Board has characterized the issue as stated on the title page.  

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Although the Veteran has stated that he is seeking an earlier effective date for the award of the 50 percent rating, this issue is encompassed within the initial rating claim.

A VA Form 21-22 dated in March 2010 lists the National Association of County Veterans Service Officers as the Veteran's accredited representative.  However, subsequent correspondence in the claims file indicated that he was represented by the American Legion.  However, no VA Form 21-22 was completed to effectuate such change.  Given the discrepancy, in May 2011 the Board sought clarification from the Veteran.  In June 2011, the Board received a VA Form 21-22 appointing the National Association of County Veterans Service Officers as his representative.  The Board accepts this designation and such is reflected as such on the title page.  However, along with the above form, the Veteran also submitted a statement indicating that he wishes to represent himself.  Despite this seeming contradiction, given the submission of the new VA Form 21-22, the Board recognizes the National Association of County Veterans Service Officers as the representative in this case.  If the Veteran does intend to in fact represent himself, he should so notify the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his August 2007 claim, the Veteran stated that he has been receiving treatment for his PTSD at the Trenton Vet Center.  VA treatment notes from January 2008 to January 2011 reflect that he has been followed at the Trenton Vet Center.  However, no attempt has been made to obtain his treatment records from this facility.  The only record from this facility is a May 2007 psychosocial assessment submitted by the Veteran.  As they may be pertinent to the appeal, the RO should associate with the claims file all of the Veteran's treatment records from the Trenton Vet Center since August 2007.

Similarly, during a November 2009 VA examination, the Veteran indicated that he had sought treatment at the VA Ft. Dix Outpatient Center one year ago, attending four or five sessions before stopping; however, treatment records from this facility have not been associated with the claims file.  As they may also be pertinent to the appeal, the RO should obtain the Veteran's treatment records from the VA Ft. Dix Outpatient Center since August 2007.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should obtain the Veteran's treatment records from the Trenton Vet Center and VA Ft. Dix Outpatient Center since August 2007.

2.  Thereafter, the RO should readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

